DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-3, 6, 9, 12-13, 17-18, 23, 25, 50, 53 are pending.

Claim s 1-3, 6, 9, 12-13, 17-18, 23, 25, 50, 53, 56-61, and 86 are under examination.

Priority
	This application claims priority from U.S. provisional applications 63031438, 62944851, and 62916949, filed 5/28/2020, 12/6/2019/ and 10/18/2019, respectively.

Information Disclosure Statement
	No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9, 12-13, 18, 50, 53, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03248479 (Clinical trial, version published 5/30/2018) as evidenced by Gilead (Gilead, Press Release, 12/6/2020).
	NCT03248479 discloses Hu5F9-G4, a monoclonal antibody which is designed to block a protein called CD47, given in combination with azacitidine to patients with acute myeloid leukemia (AML) or higher risk myelodysplastic syndrome (MDS). (Study Description, Brief Summary). As evidenced by instant claim 9, Azacitidine is a hypomethylating agent. As evidenced by Gilead, in the study, 64 patients were treated with magrolimab plus azacitidine, including 47 patients with the TP53 mutation (paragraph 3; “About Magrolimab”).
	Thus the limitations of claims 1-2, 6, 9, 12-13, and 61 are met.
	As evidenced by instant specification paragraph 00181, Hu5F9-G4 is also known as magrolimab. Thus the limitation of claim 18 is met.
	In regards to claims 50 and 53, as the same antibody and same hypomethylating agent are used to treat the same patients, and there are no other active steps, the administration of the antibody and the hypomethylating agent would necessarily reduce the p53 mutational burden in the subject relative to the p53 mutational burden present in the subject prior to the administration and would necessarily reduce the level of leukemia stem cells present in the bone marrow of the subject as compared to the level of leukemia stem cells present in the bone marrow of the subject before the administration.
	Thus the limitation of claims 50 and 53 are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6, 9, 12-13, 18, 50, 53, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018) further in view of Steensma (Advances in Hematologic Malignancies Issue 9, Fall 2018) as evidenced by Gilead (Gilead, Press Release, 12/6/2020).
	In regards to claims 1-2, 6, 9, 12-13, 18, 50, 53, and 61, the teachings of NCT03248479 are discussed supra.
	NCT03248479 further teaches patients were selected by determining their status of pathologically confirmed intermediate, high, or very high risk MDS that is relapsed, refractory or intolerant to conventional therapy (Eligibility, Criteria, Inclusion Criteria).
	NCT03248479 does not teach determining or having determined the presence of at least one p53 mutation in the subject.
	This deficiency is made up for by Steensma.
	Steensma teaches in MDS, TP53 mutations are frequently associated with a complex or monosomal karyotype, reflecting the importance of intact TP53 protein function for genome stability. Such mutations confer the highest risk for disease progression and death among known MDS-associated mutations (3rd paragraph).
	It would have been obvious to one of ordinary skill in the arts to modify the method of NCT03248479 to specifically determine the presence of at least one p53 mutation in the subject as taught by Steensma. NCT03248479 already teaches patients were selected by determining their status of pathologically confirmed intermediate, high, or very high risk MDS. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to select specifically the presence of at least one p53 mutation in the subject, as Steensma teaches p53 mutations confer the highest risk for disease progression and death which is consistent with the inclusion criteria of NCT03248479.
	Thus the limitations of claim 3 is met.
Claims 1-2, 6, 9, 12-13, 17-18, 50, 53, 61, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018) further in view of Vyas (EHA Library. 06/15/18; 214718; PF232) as evidenced by Gilead (Gilead, Press Release, 12/6/2020).
	In regards to claims 1-2, 6, 9, 12-13, 18, 50, 53, and 61 the teachings of NCT03248479 are discussed supra.
	NCT03248479 does not teach the subject is relapsed or refractory to at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or greater than 10 prior lines of cancer therapy.
	NCT03248479 does not teach determining or having determined a T cell infiltration level in the bone marrow in the subjected.
	These deficiencies are made up for by Vyas.
	Vyas teaches a method of treating patients with relapsed/refractory AML with a median of 2 prior therapies (range 1-5) comprising administering Hu5F9-G4. Vyas further discloses that Hu5F9-G4is well tolerated in r/r AML with no DLTs or an MTD observed (Conclusion).
	Vyas further teaches a method of treating AML comprising determining T cell infiltration level and administering Hu5F9-G4 (Results). Vyas discloses 40% of patients had a reduction in bone marrow blast count, and a patient that achieved a >50% blast count reduction had a significant increase in T cell infiltrate in the bone marrow during treatment, suggesting activation of the adaptive immune system by Hu5F9-G4 (Results).
	It would have been obvious to one of ordinary skill in the art to modify the method as taught by NCT03248479 to treat patients with relapsed/refractory AML with prior therapies, as taught by Vyas. One of ordinary skill in the arts would have been motivated to do so to more specifically and effectively treat cancer. One of ordinary skill in the arts would have had a reasonable expectation of success as Vyas already teaches successfully using Hu5F9-G4 to treat patients with relapsed/refractory AML with prior therapies.
	It would have also been obvious to one of ordinary skill in the art to modify the method as taught by NCT03248479 to further comprise a step of determining or having determined a T cell infiltration level in the bone marrow in the subject, as taught by Vyas. One of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to do so in order to more specifically and effectively treat patients with AML, as Vyas teaches that significant increase in T cell infiltrate in the bone marrow during treatment indicates activation of the adaptive immune system by Hu5F9-G4 (Results).  
	Thus the limitations of claims 17 and 86 are met.

Claims 1-2, 6, 9, 12-13,  18, 23, 25, 50, 53, and 56-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT03248479 (Clinical trial, version published 5/30/2018) further in view of Willingham (US 2016/0008429 A1, published 1/14/2016) and Khan (Ther Adv Hematol. 2012 Dec;3(6):355-73., published December 2012) as evidenced by Gilead (Gilead, Press Release, 12/6/2020).
	In regards to claims 1-2, 6, 9, 12-13, 18, 50, 53, and 61 the teachings of NCT03248479 are discussed supra.
	NCT03248479 further teaches each cycle is a 28-day cycle (“Arms and Interventions”; “Outcome Measures”, “Primary Outcome Measures”, “[Time Frame: 28 days]”). Thus, NCT03248479 teaches a cycle of four weeks. 
	NCT03248479 teaches the objective response rate will be measured in a time frame of 8 weeks ( “Outcome Measures”, “Primary Outcome Measures”, “[Time Frame: 8 weeks]”). Thus NCT03248479 teaches two cycles that are each four weeks long.
	NCT03248479 does not teach Hu5F9-G4 is administered intravenously.
	NCT03248479 does not teach azacytidine is administered intravenously, subcutaneously, or orally.
	NCT03248479 does not teach administering a priming dose of the anti-CD47 antibody in the range of 1 mg to 10 mg of antibody per kg of body weight on Day 1 and 4, (2) administering a dose of at least 15 mg of the anti-CD47 antibody per kg of body weight on day 8, (3) administering a dose of at least 30 mg of the anti-CD47 antibody per kg of body weight on days 11, 15, and 22, and (4) administering a dose of at least 75 mg/m2 of the hypomethylating agent; and the second cycle comprising (1) administering a dose of at least 30 mg of the anti-CD47 antibody per kg of body weight once every week on days 1, 8, 15, and 22, and (2) administering a dose of at least 75 mg/m2 of the hypomethylating agent.
	These deficiencies are made up for by Willingham and Khan.
	Willingham teaches intravenous administration of Hu5F9-G4 (paragraph 148).
	Willingham teaches administering a loading dose of 1-3 mg/kg on day 1, and administering a maintenance dose of 30 mg/kg on days 8, 15, and 22 for a cycle (Figure 9A; paragraph 0020). 
Willingham also teaches two or more sub-therapeutic doses, followed by therapeutic doses (paragraph 0078).
	Khan teaches intravenous and subcutaneous administration of Azacitidine (Abstract).
	Khan also teaches the current standard dosing schedule of azacitidine for treating AML is 75 mg/m2 for 7 consecutive days (Page 360, left column, 2nd full paragraph).
	It would be obvious to one of ordinary skill in the arts to modify the method as taught by NCT03248479 to further comprise administering Hu5F9-G4 intravenously at a loading dose of 1-3 mg/kg on day 1, and administering a maintenance dose of 30 mg/kg on days 8, 15, and 22 for the first cycle and administering a dose of at least 30 mg of the Hu5F9-G4 per kg of body weight once every week on days 1, 8, 15, and 22 of the second cycle, as taught by Willingham. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use an art-known dosage regimen, already known to be effective in treating AML. Further, a priming dose would not be necessary in the second cycle, as it would be a continuation from the first cycle, and thus a dose of 30 mg/kg on Day 1 of the second cycle would have been obvious to one of ordinary skill in the arts. 
	It would be further obvious to modify the method as taught by NCT03248479 and Willingham above, to further comprise administering azacytidine intravenously or subcutaneously at 75 mg/m2. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use the current standard dosing schedule of azacitidine for treating AML, as taught by Khan.
	While the reference does not specifically teach the administration of an additional loading dose of Hu5F9-G4 of at least 30 mg/kg on Day 4, Willingham teaches a priming dose (PD) on day 1 at doses of 1-3 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B). Willingham further teaches that adjustment of dosage regimes based on the molecular weight of the agent will be understood by one of skill in the art (Page 23, paragraph [0079]) and further teaches two or more sub-therapeutic doses, it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes including a second priming dose on Day 4. One of ordinary skill in the art would find it obvious because the administration of different priming doses can often be administered on different days, as part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	Also, while the reference does not specifically teach the administration of a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every two weeks on days 1 and 15, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7, Willingham teaches a suitable administration of a therapeutically effective dose can entail administration of doses once every two weeks (paragraph 0078), it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes including a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every two weeks on days 1 and 15, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7. One of ordinary skill in the art would find it obvious because the administration of multiple cycles is part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	Also, while the reference does not specifically teach the administration of a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every week on days 1, 8, 15, and 22, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7, Willingham teaches a priming dose (PD) on day 1 at doses of 1-3 mg/kg, followed by weekly maintenance doses (MD) of 30 mg/kg Hu5F9-G4 (Page 17, paragraph [0020]; Fig. 9A-9B) up until 85 days. , it would have prima facie obvious to one of ordinary skill at the time of invention to attempt different administration methods or regimes including a third cycle of at least 30 mg of the Hu5F9-G4 per kg of body weight once every week on days 1, 8, 15, and 22, and administering a dose of at least 75 mg/m2 of the azacitidine on each of days 1-7. One of ordinary skill in the art would find it because the administration of multiple cycles is part of an optimization method. One of ordinary skill in the art would have expected the same or similar amount of success.
	This amounts to no more than routine optimization which would be performed by one of ordinary skill in this art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum dosages and number of cycles of the methods disclosed by the prior art by normal optimization procedures.
	In regards to claim 57 and 60, Willingham teaches when a therapeutic dose (e.g., 30 mg/kg) is reached, administration may cease or may continue (e.g., continued therapeutic doses, e.g., doses of 30 mg/kg) (paragraph 78). Although NCT03248479 and Willingham do not teach explicitly that the second cycle or third cycle is repeated until a clinical benefit is reduced or lost, it would be obvious to one of ordinary skill in the arts to stop treatment, once the clinical benefit of the treatment is lost.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643